RENDERED: APRIL 1, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2021-CA-0372-MR

LAURA JANE BOVEE (NOW
JACOBSON)                                                             APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.              HONORABLE PAMELA ADDINGTON, JUDGE
                       ACTION NO. 13-CI-01283


JOEL BOVEE                                                              APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Laura Jane Bovee (now Jacobson) appeals the findings of fact,

conclusions of law, and order entered by the Hardin Circuit Court on December 30,

2020. After careful review of the briefs, the record, and the law, we affirm.

          BACKGROUND FACTS AND PROCEDURAL HISTORY

             Jacobson and Joel Bovee were previously married and have one son

together. In November 2013, agreed custody and visitation orders were entered
designating Jacobson, who resides in Florida, as the primary residential custodian

and granting Bovee parenting time during the summer months and, in alternating

years, through Christmas and spring break. In March 2020, Bovee moved to

modify the parties’ parenting schedule. Specifically, Bovee sought primary

custody of the child and for Jacobson to assume his prior parenting time schedule.

                A hearing was held on August 13, 2020, at which the parties and

various family members testified. Thereafter, on December 30, 2020, the court

entered an order granting modification. Jacobson timely moved the court to alter,

amend, or vacate the order and for additional findings of fact, pursuant to CR1 52

and CR 59. The court denied the motions, and this appeal timely followed.

Additional facts will be introduced as they become relevant.

                                         ANALYSIS

                Jacobson’s claims on appeal pertain solely to the sufficiency of the

court’s findings of fact. CR 52.01 provides that, “[i]n all actions tried upon the

facts without a jury . . . , the court shall find the facts specifically and state

separately its conclusions of law thereon[.]” The rule serves to ensure that a clear

record of the trial court’s basis for its decision is readily apparent for appellate

review. Reichle v. Reichle, 719 S.W.2d 442, 444 (Ky. 1986). Compliance with

CR 52.01 has been deemed especially important in family cases where the final


1
    Kentucky Rules of Civil Procedure.

                                            -2-
order “often becomes a necessary reference for the parents and third parties, such

as school officials, medical providers, or other government agencies with

responsibilities requiring knowledge of the facts determined by the trial court.”

Keifer v. Keifer, 354 S.W.3d 123, 126 (Ky. 2011). To be sufficient, the findings of

fact should answer the question of why the trial court reached its judgment.

Anderson v. Johnson, 350 S.W.3d 453 (Ky. 2011).

                Jacobson first asserts that, despite being captioned as “Findings of

Fact,” in actuality the court merely recited the evidence and arguments which, in

Arnold v. Toyota Motor Mfg., 375 S.W.3d 56, 62 (Ky. 2012), was deemed

insufficient to satisfy CR 52.01. We agree that this portion of the court’s order is a

misnomer where the court did not set out determinations of fact;2 however, as

Jacobson concedes, the court did make factual findings as part of its KRS3 403.270

best interest analysis.

                By statute, KRS 403.270 and KRS 403.340, a trial or family court

must make a custody determination by considering an arrangement which is in the

best interest of the child. Herein, in its best interest analysis, the court specifically

found: the child has a healthy and positive relationship with Bovee; Jacobson acts



2
  A finding of fact is defined by BLACK’S LAW DICTIONARY (11th ed. 2019) as, “[a]
determination by a judge, jury, or administrative agency of a fact supported by the evidence in
the record[.]”
3
    Kentucky Revised Statutes.

                                               -3-
out of animosity towards Bovee; the child has moved five times in as many years

with Jacobson while Bovee has maintained a consistent residence; the child is

likely to continue to meet educational expectations if he lives with Bovee; the child

has established himself in the lives of his Kentucky relatives; and the child will be

able to maintain his familial relationships in Florida. Additionally, the court noted

that Jacobson admitted to emotionally and mentally harming the child by

frequently bringing different paramours in and out of the child’s life, cursing at the

child, and telling the child multiple negative things about Bovee. Jacobson

contends that these are recitations of evidence and not true determinations of fact.

However, no evidence was introduced to counter these admissions – which were

against Jacobson’s interest – from which the court could derive a different finding.

Consequently, the statements were properly considered and support the court’s

determination herein.

             Despite these findings, Jacobson argues the court failed to satisfy the

requirements of CR 52.01 where the order on appeal does not answer the question

of why it is in the child’s best interest to modify custody, as required by Anderson.

Additionally, Jacobson maintains that the court failed to identify what, if any,

principles of “common sense” or “common experience of mankind” it considered

in determining that Jacobson’s conduct – specifically, cursing at the child, the

admitted mental and emotional harm to the child resulting from her permitting


                                         -4-
multiple paramours to enter and exit the child’s life, and her dislike of Bovee –

justified its decision, pursuant to Varney v. Bingham, 513 S.W.3d 349 (Ky. App.

2017). Hence, Jacobson concludes that, like in Miller v. U.S. Fidelity & Guaranty

Company, 909 S.W.2d 339 (Ky. App. 1995), the order must be reversed and

remanded for additional findings since this Court has been left to presume that the

lower court complied with the applicable statutory standards. We are unconvinced.

             This case, however, is factually unlike the barebones order at issue in

Anderson, 350 S.W.3d at 454, where the sole finding was that relocation was not in

the child’s best interest. Jacobson concedes the court here made at least some

findings of fact setting forth its reasoning. Likewise, Varney, 513 S.W.3d at 353,

is plainly distinguishable. Therein, a panel of this Court held it was reversible

error for the family court to consider a parent’s history of drug use prior to the

birth of the child in its best interest analysis where the behavior did not impact the

child. In contrast, the conduct considered herein directly pertained to Jacobson’s

interactions with the child and her motivations relating to the custody action, both

of which are best interest factors a court is required to consider. KRS

403.270(2)(c)-(d). Moreover, in contrast to Miller, 909 S.W.2d at 341, it is clear

that the court made all essential findings of fact and undertook the best interest

analysis required by KRS 403.340 and KRS 403.270 where it identified and

addressed each factor in turn. While the order could have been drafted with more


                                          -5-
precision, the court’s conclusion that the child’s best interest would be served by

the modification is explained by its findings as well as the uncontroverted evidence

detailed in relation to each statutory factor. Consequently, we conclude that the

court substantially complied with the dictates of CR 52.01.

                                  CONCLUSION

             Therefore, and for the forgoing reasons, the order of the Hardin

Circuit Court is AFFIRMED.



             ACREE, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

William D. Tingley                         Kimberly L. Staples
Ft. Mitchell, Kentucky                     Radcliff, Kentucky




                                         -6-